ICJ_089_Lockerbie_LBY_USA_1995-09-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 22 SEPTEMBER 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 22 SEPTEMBRE 1995
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 22 September 1995, I C.J. Reports
1995, p. 285

Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d'Amérique), ordonnance du 22 septembre 1995,
C.I.J. Recueil 1995, p. 285

 

Sales number
ISSN 0074-4441 N° de vente: 665

ISBN 92-1-070728-1

 

 

 
285

INTERNATIONAL COURT OF JUSTICE

1995 YEAR 1995
22 September
General List
No. 89 22 September 1995

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA vy. UNITED STATES
OF AMERICA)

ORDER

Present: President BEDIAOUI; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,  RANIJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
FERRARI BRAVO; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31 and 79 of the Rules of Court,

Having regard to the Order of 19 June 1992 whereby the Court fixed
20 December 1993 and 20 June 1995 as the time-limits for the filing,
respectively, of a Memorial of the Libyan Arab Jamahiriya and of a
Counter-Memorial of the United States of America;

Whereas on 20 June 1995 the United States of America filed certain

preliminary objections requesting the Court to adjudge and declare that
it lacks jurisdiction and cannot entertain the case;

4
286 1971 MONTREAL CONVENTION (ORDER 22 IX 95)

Whereas accordingly, by virtue of Article 79, paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended and a time-
limit has to be fixed for the presentation by the other Party of a written
statement of its observations and submissions on the preliminary objec-
tions;

Whereas at a meeting between the President of the Court and the
Agents of the Parties, held on 9 September 1995, the Libyan Arab
Jamahiriya requested that a time-limit of three months be fixed for the
presentation of that written statement, and whereas the United States of
America agreed ;

Having taken into account the views of the Parties,
Fixes 22 December 1995 as the time-limit within which the Libyan
Arab Jamahiriya may present a written statement of its observations

and submissions on the preliminary objections raised by the United
States of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of September, one
thousand nine hundred and ninety-five, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the Socialist People’s Libyan Arab Jamahiriya and the
Government of the United States of America, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
